Citation Nr: 0901816	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-21 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for hyperhidrosis of the feet with dyshidrotic 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for service-connected hyperhidrosis of the 
feet with dyshidrotic dermatitis.  The appeal was later 
transferred to the Cleveland, Ohio RO.

Hearings on this matter were held before a Decision Review 
Officer in December 2005, and before the undersigned Veterans 
Law Judge sitting at the RO on April 24, 2008.  Copies of the 
hearing transcripts are of record and have been reviewed.

In July 2008, the Board remanded the claim for further 
development.  The case has since returned to the Board for 
appellate review.

Effective October 23, 2008, the Department of Veterans 
Affairs (VA) amended the Schedule for Rating Disabilities by 
revising that portion of the Schedule that addresses the 
Skin, so that it more clearly reflects VA's policies.  
However, these amendments only concern the evaluation of 
scars (38 C.F.R. § 4.118, Diagnostic Codes 7800-7805), and 
only pertain to scar claims received by VA on or after 
October 23, 2008.  As such, these amendments to not apply to 
the instant case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected hyperhidrosis of the feet 
with dyshidrotic dermatitis affects 4 percent of his entire 
body.  There is no evidence of intermittent systemic therapy 
with corticosteroids or other immunosuppressive drugs over 
the past 12 months.

2.  The veteran has not submitted evidence tending to show 
that his service-connected hyperhidrosis of the feet with 
dyshidrotic dermatitis requires frequent hospitalization, is 
unusual, or causes marked interference with employment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hyperhidrosis of the feet with dyshidrotic 
dermatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1-
4.14, 4.118, Diagnostic Code 7806 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra. 

In this case, letters sent to the veteran in May 2004 and 
July 2008 informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Also, the July 2008 letter satisfies 
the requirements set out in Dingess and Vazquez- Flores, 
supra.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The claims folder contains records last received in February 
2005 from the veteran's private physician, Dr. Miller.  
During his April 2008 hearing, the veteran testified that he 
received treatment from Dr. Miller in 2006 and 2007.  In 
response to the Board's July 2008 remand, the RO issued the 
July 2008 VCAA letter which requested that the veteran 
complete and sign a VA Form 21-4142, which would authorize VA 
to obtain any additional record from Dr. Miller.  An internal 
notation on the copy of the July 2008 VCAA letter indicates 
that the veteran did not submit the VA Form 21-4142, as 
requested.  While VA has a duty to assist the veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  As such, the Board finds 
that any further attempts to secure any additional records 
from Dr. Miller would be futile.

In addition to private medical evidence, the claims folder 
also contains the veteran's service treatment records, VA 
medical evidence, and lay statements.  The veteran has been 
medically evaluated in conjunction with this claim and has 
also had an opportunity to provide testimony at personal 
hearings before a Decision Review Officer and the undersigned 
Veterans Law Judge.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




II.  Legal Criteria -Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

III.  Analysis

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected hyperhidrosis 
of the feet with dyshidrotic dermatitis, which is currently 
evaluated under Diagnostic Code 7806.  Under such code, a 10 
percent evaluation for dermatitis or eczema requires evidence 
of exposure to at least 5 percent, but less than 20 percent, 
of the entire body or at least 5 percent, but less than 20 
percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12- month period.  

The next higher evaluation of 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

The highest evaluation allowable under Diagnostic Code 7806, 
60 percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  

According to a June 2004 VA examination report, the veteran 
reported that he was given an ointment to put on his feet.  
He also stated that the skin disability constantly bothered 
him when he was working, and now that he is retired, it 
constantly itches, especially during hot weather, even with 
the use of medications.
On examination, the veteran's toenails were thickened, 
discolored, and "crumbly."  There was scaliness in between 
the interdigital spaces of both feet with erythema.  
Erythema, as well as scaliness, was also present on the 
plantar surfaces of both feet.  There were some small dried 
blisters with scaliness over the borders.  The dorsalis pedis 
posterior tibial pulses were graded 1 out of 2.  Sensory 
examination was slightly decreased to pinprick and light 
touch.  Vibratory sense was intact.  The Achilles reflex was 
a graded 1 out of 2 and equal, bilaterally.  The examiner 
noted that the disability affected four percent of his entire 
body, and no exposed areas.  The affected body part is the 
feet, 100 percent.  Diagnosis was hyperhidrosis of both feet 
with dyshidrotic dermatitis.  The examiner indicated that 
that such disability is chronic, noting that the veteran's 
"rash" never went away.  

VA urgent care note dated on July 7, 2005, shows that the 
veteran complained of numbness and circulation problems in 
the feet.  On evaluation, there were no palpable distal 
pulses.  Assessment was pulmonary vascular obstructive 
disorder.  

Treatment records last received in February 2005 from the 
veteran's private physician, Dr. Miller, are of record.  
These records show impressions of onychomycosis, paronychia, 
and mild peripheral vascular disease.  

According to correspondence dated in August 2006, Dr. Miller 
stated that the veteran had been his patient for many years.  
Dr. Miller noted that the veteran is currently in receipt of 
a 10 percent evaluation for his hyperhidrosis with 
dyshidrotic dermatitis.  Dr. Miller indicated that the 
veteran's disease is a continuing process and that recent 
arterial Doppler examination revealed a moderate decrease in 
digital flow to all digits.  It was also noted that the 
veteran had daily pain.  Dr. Miller stated that the veteran 
would like to have his disability reviewed, and that a review 
may be warranted by his lab results and current symptoms.

Subsequently, in June 2007, the veteran underwent another VA 
examination of the feet.  The examiner noted the veteran's 
medical history pertinent to his skin disability.  On 
examination, the veteran's feet were warm to the touch.  
There was scaliness in the interdigital spaces and the 
plantar surfaces of both feet with some erythema.  Some 
thickening of the toenails with yellowish discoloration was 
present.  Some of his nails were described as crumbly.  There 
were no blisters.  The veteran's skin disability affects four 
percent of his entire body.  It was noted that the veteran 
uses an antifungal powder to treat his skin disability.  
Diagnosis was hyperhidrosis of the feet with dyshidrotic 
dermatitis. 

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for the veteran's hyperhidrosis of 
the feet with dyshidrotic dermatitis.  In this regard, there 
is no evidence of exposure from 20 percent to 40 percent of 
the entire body or 20 percent to 40 percent of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  In fact, the evidence shows that the 
veteran's skin disability of the feet only affects 4 percent 
of his entire body, and no exposed areas.  There is also no 
evidence showing that such disability requires systemic 
therapy.  The record only shows the use of antifungal 
ointments and powders.  Thus, based on the evidence, the 
clinical findings do not even warrant the 10 percent 
evaluation currently assigned.    

The Board acknowledges the representative's argument advanced 
on a December 2008 post-remand brief to the effect that the 
veteran has not been afforded a VA examination since 2005.  
Nevertheless, as noted above, the veteran's most recent VA 
examination to assess the severity of the veteran's skin 
disability of the feet was conducted in June 2007 and there 
is no indication that such examination was inadequate for 
rating purposes, nor does subsequent evidence suggest a 
worsening of pertinent disability.  

The veteran's statements and those provided by his friends 
and family primarily refer to the pain and numbness the 
veteran is experiencing with his legs.  The Board emphasizes 
that this claim only involves the veteran's skin disability 
on his feet, rather than an orthopedic or neurologic 
disability of the legs/feet.  As noted in the introduction, 
the issue of service connection for a bilateral leg 
disability has been referred to the RO for further 
development.    


To the extent that the veteran believes his hyperhidrosis of 
the feet with dyshidrotic dermatitis has worsened, the Board 
notes that he is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 482.

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected skin disability presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for hyperhidrosis of 
the feet with dyshidrotic dermatitis.  Thus, the 
preponderance of the evidence is against the veteran's 
increased rating claim.  Gilbert v. Derwinski, 1  Vet. App. 
49, 54-56 (1990). 

ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


